Dissenting Opinion.
Biddle, J.
I can not concur with my brother judges in holding that “ The National Life Insurance Company of the United States of America,” created by an act of Congress, is aforeigu corporation, within the meaning of the acts of the General Assembly of this State.
I do not discuss the power of Congress to incorporate an insurance company ; there is no such question before us. The corporation exists ; the appellants have recognized it by contracting with it, and have not denied its existence. Their answers admit its existence and validity. Indeed, its validity can only be questioned by a direct proceeding instituted for that purpose. The Brookville and Greens-burg Turnpike Co. v. McCarty, 8 Ind. 392 ; The President and Trustees of Hartsville University v. Hamilton, 34 Ind. 506; The Adams Express Co. v. Hill, 43 Ind. 157.
The act approved June 17th, 1852, is entitled “An act respecting foreign corporations and their agents in this State.” It does not mention insurance companies either in the title or the body of the act. The title of the act approved December 21st, 1865, is as follows :
“An act regulating foreign insurance companies doing business in this State ; prescribing the duties of the agents thereof and of the Auditor of State in connection therewith, and providing penalties for the violation of this act..”
The latter law embraces the particular subject which falls within the general subject of the former act, and must be held to repeal the former act, as to that particular subject. Such I understand to be the *13true rule in interpreting statutes. Place v. The State, 8 Blackf. 319; The President and Directors of the Peru and Indianapolis R. R. Co. v. Bradshaw, 6 Ind. 146 ; The State v. Horsey, 14 Ind. 185; DePauw v. The City of New Albany, 22 Ind. 204; Blakemore v. Dolan, 50 Ind. 194. Besides, this court has already held that the act of December 21st. 1865, is a substitute for the act of June 17th, 1852, as far as foreign insurance companies are involved, and as to such companies repeals the former act. Hoffman v. Banks, 41 Ind. 1; The Farmers and Merchants Ins. Co. v. Harrah, 47 Ind. 236; The Walter A. Wood Mowing, etc., Machine Co. v. Caldwell, 54 Ind. 270. Yet, if I understand the opinion of a majority of this court, it rests the validity of the first and second paragraphs of the appellants’ answer on the act of June 17th, 1852, and holds that the appellee is not included in the act of December 21st, 1965. As the whole subject of insurance companies was re-enacted in the latter act, and as this court has held that the latter act, as to insurance companies, is a substitute for and repeals the former act as to insurance companies, the conclusion would follow that the appellee is not under any restriction to sue in this State, by either of the acts mentioned.
The act of Deeember 21st, 1865, having re-enacted the whole subject of foreign insurance companies, and essentially changed the provisions touching foreign insurance companies, from those concerning foreign corporations in the act of June 17th, 1852, I hold, that the latter act, as to foreign insurance companies, repeals the former act.
So far, and for these reasons, I am constrained to dissent from my learned brothers.